t c memo united_states tax_court ann e bartak petitioner v commissioner of internal revenue respondent docket no filed date terri a merriam wendy s pearson and jennifer a gellner for petitioner margaret a martin for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioner did not qualify for relief from joint_and_several_liability pursuant to sec_6015 c or f the issue for decision i sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax continued whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 or f for and findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts second stipulation of facts third stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in hacienda heights california petitioner and her husband petitioner has a high school education after high school petitioner worked for the telephone company for years petitioner married ernest f joe bartak mr bartak in as of the time of trial petitioner and mr bartak were married petitioner wrote all the checks for the household expenses and maintained possession of the household checkbook petitioner handled all the household bills petitioner had access to all the family’s tax information and documents petitioner’s relationship with mr bartak during the years in issue family financial decisions were discussed between petitioner and mr bartak mr bartak did not continued court rules_of_practice and procedure in her petition petitioner sought relief pursuant to sec_6015 and f accordingly sec_6015 is not in issue conceal anything from petitioner mr bartak did not deceive or mislead petitioner mr bartak did not hide or try to hide any information or documents from petitioner mr bartak never threatened or coerced petitioner into making investments signing their tax returns or signing checks mr bartak did not abuse petitioner hoyt partnerships walter j hoyt iii and some members of his family were in the business of creating tax_shelter limited_partnerships for their cattle breeding operations hoyt partnerships as part of their services the hoyt organization also prepared the investor’s tax returns for a description of the hoyt organization and its operation see bales v commissioner tcmemo_1989_568 see also river city ranches ltd v commissioner tcmemo_2003_150 mekulsia v commissioner tcmemo_2003_138 river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir investment in sge and tbs in the early 1980s mr bartak heard about the hoyt partnerships from his coworkers mr bartak met with mr hoyt and reviewed the hoyt partnerships investment brochures he understood and it was explained upfront that he and petitioner would eventually have to pay taxes on an investment in the hoyt partnerships mr bartak was told that when he entered into a hoyt partnership he and petitioner would be able to receive a refund of all the money they paid in taxes for the last years mr bartak showed petitioner the hoyt partnerships promotional materials and she read them petitioner attended hoyt organization meetings and met mr hoyt from through petitioner attended most if not all hoyt organization meetings that were close to her home mr bartak asked mr hoyt questions about the hoyt partnerships in petitioner’s presence so that petitioner could learn about the hoyt partnerships petitioner also asked some questions about the hoyt partnerships petitioner understood that she and mr bartak would obtain tax_credits and deductions and that there would be large losses associated with their investment in the hoyt partnerships petitioner knew that the tax aspects were a big part of the investment in the hoyt partnerships petitioner was not interested in investing in the hoyt partnerships petitioner was skeptical about the hoyt partnerships she did not expect to make a profit even though mr hoyt said they would from the very beginning something about it didn’t sit right with petitioner and she was never comfortable with the deductions claimed on her returns associated with the hoyt partnerships on date petitioner and mr bartak signed subscription agreements to invest in shorthorn genetic engineering sge series a and b units above their signatures the documents state the undersigned intends that their signature hereon shall constitute not only a subscription but shall also constitute their signature to the partnership_agreement below petitioner’s signatures the documents state signature of spouse or other subscriber if purchase is made jointly this was petitioner and mr bartak’s initial investment in one of the hoyt partnerships in petitioner and mr bartak paid no cash to sge in petitioner and mr bartak paid dollar_figure in cash to sge by petitioner and mr bartak had paid at least dollar_figure in cash to sge in late or early after petitioner and mr bartak invested in sge they went to the hoyt organization property hoyt ranch between and petitioner went to the hoyt ranch three to four times after their initial trip to the hoyt ranch petitioner and mr bartak invested in other hoyt partnerships including timeshare breeding service ltd tbs petitioner and mr bartak signed a subscription agreement dated date for tbs below their signatures the line next to joint_tenants with right_of_survivorship was marked petitioner and mr bartak invested in additional hoyt partnerships during and subsequent to the years in issue neither petitioner nor mr bartak sought advice from a tax professional about the hoyt partnerships before or after investing arvis w drowns jr petitioner and mr bartak’s tax_return_preparer before they invested in the hoyt partnerships did not review the hoyt partnerships promotional materials petitioner never suggested seeking the advice of someone outside the hoyt organization regarding the hoyt partnerships mr bartak never consulted or stated that he had consulted with an independent tax professional regarding the hoyt partnerships mr bartak did not force petitioner to invest in or sign documents related to the hoyt partnerships there was no hostility or threats mr bartak wanted petitioner to sign the documents because he wanted to make sure she was fully aware of the investments petitioner signed checks including checks on accounts held jointly by petitioner and mr bartak made payable to hoyt partnerships or the hoyt organization one of the checks petitioner wrote was for the audit pool --a fund for hoyt partners who were audited by the internal_revenue_service irs petitioner and mr bartak’s other investments in addition to the hoyt partnerships petitioner and mr bartak had several other investments at the time they invested in the hoyt partnerships petitioner and mr bartak owned stock and had invested in other partnerships one partnership petitioner and mr bartak were partners in invested in real_estate petitioner signed the documents for this partnership investment another partnership petitioner and mr bartak were partners in was silver screen partners ltd this partnership invested in movies that had not yet been made another partnership petitioner and mr bartak were partners in was cornerstone investment cornerstone investment was formed to operate a building materials yard before they invested in cornerstone investment petitioner and mr bartak visited cornerstone investment’s property and saw what cornerstone investment would be doing mr bartak also invested in limited_partnerships and real_estate with his and petitioner’s son william documents from the hoyt organization petitioner and mr bartak received promotional materials from the hoyt organization about the hoyt partnerships mr bartak accumulated and maintained a file of all the documents he received related to petitioner and mr bartak’s investments in hoyt partnerships--whether from the hoyt organization or from the irs mr bartak provided petitioner the hoyt partnerships’ brochures mr bartak did not deny petitioner access or hide from petitioner any documents related to their investment in the hoyt partnerships mr bartak wanted petitioner to look at the hoyt organization’s materials and to hear what petitioner thought about the hoyt partnerships one of the promotional materials petitioner and mr bartak received included the following language under the heading specific risks involved a change in the tax laws or an audit and disallowance by the irs could take away all or part of the tax benefits plus the possibility of having to pay the tax along with penalties and interest it further stated this term decapitated is crude but it is a concept that is very applicable to the comparison of having a disallowance of your tax deductions by the internal_revenue_service the prospect of having to pay the taxes when you have put your tax money into the cattle and it’s gone is a financial wreck the brochure went on to state that there was no assurance that things would be o k and if you’re like most people your first impression of a w j hoyt sons livestock purchase was this deal looks to good to be true we know you’ve heard if a deal looks to good to be true it probably is you probably looked at this business and thought at first no way can that be legal you only considered going into the cattle business after you heard about the tax benefits tax benefits were your incentive to look at this kind of business beware of the pitfalls however cattle breeding is a risky business and may also bring an irs examination because it is lowering your taxes another document titled partnership memorandum and amended agreement of limited_partnership petitioner and mr bartak received from the hoyt organization contained the following statements this partnership involves certain risks to the partners including tax risks see risk factors the contents of this memorandum are not to be construed as investment legal or tax_advice each partner should consult his own counsel accountant or business advisor as to legal tax and related matters concerning this investment_unit holders should consider the various investment risk factors of the partnership which are set forth in risk factors including the possibilities of adverse tax treatment the partnership has not received a ruling that it will be classified as a partnership for federal_income_tax purposes see income_tax consequences certain tax considerations in judging whether to subscribe for units a partner should consider the tax consequences thereof which include among others a possible taxation of an amount in excess of proceeds actually received on the sale of the units and or the partnership properties and on undistributed_net_income b the possibility that the partnership will not be treated as a partnership for tax purposes c the possibility that the internal_revenue_service will not give effect to the allocation_of_profits_and_losses contained in the partnership_agreement e the risk that an audit of the partnership’s income_tax return may result in an audit of a limited partners’ own individual tax_return the income_tax returns of the partnership may be audited and in turn such audit may result in the audit of the returns of each partner in addition the commissioner of internal revenue has announced that the service is engaged in a program of intensified audits of partnerships various deductions claimed by the partnership on its returns of income could be disallowed in whole or in part on audit which would result in an increase in the taxable_income of the partnership and in turn each partner if a tax_deficiency is determined the taxpayer is liable for interest compounded on a daily basis on such deficiency from the due_date of the return based on the investment objectives of the partnership the general partners believe that there are substantial grounds for arguing that the partnership is not a tax_shelter however no assurance can be given that the irs will not attempt to classify the partnership as a tax_shelter nor whether such attempt would be successful the foregoing analysis cannot be and is not intended as a substitute for careful tax planning accordingly partners are urged to consult their tax advisors with respect to their tax situation and the effects of owning partnership units tax returns petitioner and mr bartak filed joint federal_income_tax returns for and for and mr drowns prepared their returns for and the hoyt organization prepared their returns on their joint income_tax return for petitioner and mr bartak reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in taxable refunds of state and local_taxes and a dollar_figure schedule e supplemental income schedule loss this schedule e loss was attributable to petitioner and mr bartak’s investment in a non-hoyt partnership the total_tax listed was dollar_figure the federal_income_tax withheld listed was dollar_figure on their joint income_tax return for petitioner and mr bartak reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in dividends dollar_figure in taxable refunds of state and local_taxes and a dollar_figure schedule e loss this schedule e loss was attributable to petitioner and mr bartak’s investment in a non-hoyt partnership the total_tax listed was dollar_figure the federal_income_tax withheld listed was dollar_figure on their joint income_tax return for petitioner and mr bartak reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in dividends dollar_figure in taxable refunds of state and petitioner’s joint_return is not part of the record local_taxes and a dollar_figure schedule e loss most of the schedule e loss dollar_figure was attributable to the hoyt partnerships the total_tax listed was zero the federal_income_tax withheld listed was dollar_figure in petitioner and mr bartak sold their real_estate partnership investment petitioner and mr bartak had a large capital_gain dollar_figure associated with the sale of this investment on their joint income_tax return for petitioner and mr bartak reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in taxable refunds of state and local_taxes a dollar_figure capital_gain related to the sale of the real_estate partnership investment and a dollar_figure schedule e loss most of the schedule e loss dollar_figure was attributable to petitioner and mr bartak’s investment in the hoyt partnerships the total_tax listed was dollar_figure the federal_income_tax withheld listed was dollar_figure on their joint income_tax return for petitioner and mr bartak reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in dividends dollar_figure in taxable refunds of we make no finding that petitioner and mr bartak’s initial hoyt partnership investment actually was in state and local_taxes a dollar_figure capital_loss and a dollar_figure schedule e loss most of the schedule e loss dollar_figure was attributable to petitioner and mr bartak’s investment in the hoyt partnerships the total_tax listed was dollar_figure the federal_income_tax withheld listed was dollar_figure on their joint income_tax return for petitioner and mr bartak reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in dividends dollar_figure in taxable refunds of state and local_taxes and a dollar_figure schedule e loss most of the schedule e loss dollar_figure was attributable to petitioner and mr bartak’s investment in the hoyt partnerships the total_tax listed was dollar_figure the federal_income_tax withheld listed was dollar_figure petitioner reviewed her joint returns page by page and she looked at the items related to the hoyt partnerships the large losses associated with her investment in the hoyt partnerships did not surprise her petitioner thought that the large deductions were the reason for investing in the hoyt partnerships mr bartak specifically explained to petitioner the items on the return related to the hoyt partnerships the schedules k-1 partner’s share of income credits deductions etc issued by hoyt partnerships sge and tbs to petitioner and mr bartak for and list the following under the area for partner’s name ernest f ann e bartak in petitioner and mr bartak applied for a refund of their and taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively on date respondent mailed petitioner and mr bartak a letter and report explaining computational adjustments made to their and returns as a result of adjustments made to the partnership returns of sge for and these computational adjustments resulted from the court’s opinion in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 shorthorn genetic engg ltd v commissioner petitioner and mr bartak filed a notice of election to participate in one of the dockets of shorthorn genetic engg ltd v commissioner supra filed a joint motion to consolidate for trial briefing and opinion in that case and this is also true for schedules k-1 partner’s share of income credits deductions etc issued by various hoyt partnerships to petitioner and mr bartak in the years subsequent to the years in issue through although some of the schedules k-1 do not contain their middle initials and on some the word and is spelled out again we make no finding that petitioner and mr bartak actually invested in the hoyt partnerships in filed a stipulation of facts in that case petitioner and mr bartak signed each of these documents in the notice of election to participate petitioner and mr bartak stated ernest f and ann e bartak satisfy the requirements of sec_6226 internal_revenue_code_of_1986 because they were a partner during the applicable_period s for which readjustment of partnership items is sought and if such readjustment is made the tax attributable to such partnership items may be assessed against them request for relief from joint_and_several_liability on or about date petitioner mailed respondent a form_8857 request for innocent spouse relief and separation of liability and equitable relief in tax examiner bonnie f halbert ms halbert was assigned to review petitioner’s request for sec_6015 relief in processing petitioner’s claim betty sneed another employee of respondent requested hoyt partnership related information regarding petitioner and mr bartak from revenue_agent deborah ritchie ms ritchie provided a computer petitioner requested relief for the tax years through on date respondent mailed petitioner a letter advising her that the request was premature for the years through as the request related to a potential assessment from a tefra tax equity and fiscal responsibility act of partnership proceeding that as of that date had not been concluded on date respondent mailed petitioner a letter advising her that the request for was not premature petitioner’s tax_year is not before the court ms ritchie worked on the hoyt audit team and the hoyt continued printout for hoyt partnerships taxable years related to petitioner and mr bartak copies of subscription agreements powers of attorney and partnership agreements signed by petitioner and mr bartak copies of schedules k-1 issued to petitioner and mr bartak from the hoyt partnerships and copies of checks signed by petitioner or mr bartak made payable to hoyt partnerships on date petitioner’s counsel mailed respondent a supplement to petitioner’s sec_6015 claim ms halbert reviewed and considered all the materials and information petitioner submitted regarding her sec_6015 claim on date ms halbert prepared a written evaluation of petitioner’s claim ms halbert concluded that petitioner was not entitled to sec_6015 relief because petitioner knew of the hoyt partnerships and owned the item that gave rise to the deficiency ie the hoyt partnerships ms halbert concluded that there were no factors favoring granting sec_6015 relief and the following factors weighed against granting sec_6015 relief lack of economic hardship the liability was not solely attributable to the nonrequesting spouse and the requesting spouse had knowledge continued tax_shelter project the hoyt tax_shelter project examined hoyt partnerships ms ritchie assisted district_counsel in preparing hoyt partnerships cases for trial or reason to know accordingly ms halbert concluded it was not inequitable to hold petitioner liable on date respondent mailed petitioner a preliminary determination with respect to petitioner’s request for relief from joint_and_several_liability for through respondent determined that petitioner was not entitled to relief pursuant to sec_6015 c or f on date respondent mailed petitioner a notice_of_determination that determined petitioner was not entitled to relief from liability pursuant to sec_6015 c or f for through that same day respondent mailed mr bartak a letter notifying him that petitioner’s request for relief from joint_and_several_liability had been denied after the petition and answer in this case were filed petitioner’s sec_6015 claim was forwarded to respondent’s appeals_office appeals officer gloria j flandez was assigned to review petitioner’s case ms flandez reviewed and considered the information submitted to her by petitioner and her attorneys on or about date after completing her review of petitioner’s case ms flandez prepared an appeals case memorandum ms flandez concluded that petitioner was not entitled to relief from liability pursuant to sec_6015 c or f for through appeals team manager robert m spooner approved ms flandez’s appeal case memorandum petitioner’s financial status on date petitioner and mr bartak signed a form 433-a collection information statement for wage earners and self-employed individuals the form 433-a contained the following statements petitioner and mr bartak owned the home that they purchased in date for dollar_figure with a current value of dollar_figure a loan balance of dollar_figure and a monthly payment totaling dollar_figure they had no dependents they could claim on their tax_return they had two checking accounts one at us bank and the other with f a federal credit_union with a total balance of dollar_figure and they had other accounts two with whittier municipal credit_union one with f a credit_union and one with a g edwards sons inc with a total balance of dollar_figure their investments form 433-a investments listed as totaling dollar_figure included horizons deferred comp with a current value of dollar_figure keyport annuity with a current value of dollar_figure new york life var annuity with a current value of dollar_figure uniprop income fwd ii with a current value of dollar_figure u s savings bonds with a current value of dollar_figure u s savings bonds ann’s trust with a current value of dollar_figure cornerstone with a current value of dollar_figure lucent technologies with a current value of dollar_figure n c r with a current value of dollar_figure vodaphone with a current value of dollar_figure verizon with a current value of dollar_figure at t with a current value of dollar_figure s b c with a current value of dollar_figure q with a current value of dollar_figure and fidelity invest with a current value of dollar_figure they had available credit of dollar_figure they also owned two cars a chevy suburban and a honda civic worth a total of dollar_figure and with outstanding loans totaling dollar_figure they listed no personal assets ie zero in determining the current value of their form 433-a investments petitioner and mr bartak valued them pincite percent of the face value even though the form 433-a states current value indicate the amount you could sell the asset for today in determining the current value of their real_estate petitioner and mr bartak valued their home at quick sale value even though the form 433-a states current value indicate the amount you could sell the asset for today under the monthly income and expense analysis on form 433-a petitioner and mr bartak listed monthly wages of dollar_figure monthly interest dividends of dollar_figure monthly pension social_security of dollar_figure and other settlement of dollar_figure per month for total monthly income of dollar_figure under total living_expenses petitioner and mr bartak listed dollar_figure for food clothing and miscellaneous dollar_figure for housing and utilities dollar_figure for transportation dollar_figure for health care dollar_figure for taxes and dollar_figure for other expenses comprising attorney’s fees dollar_figure church contributions dollar_figure and dues dollar_figure this brought their total expenses to dollar_figure per month attached to the form 433-a were the following an annual property_tax bill for the fiscal_year date to date from los angeles county for petitioner and mr bartak’s home with a current assessed value and taxable value of dollar_figure a statement from the county of los angeles deferred_compensation and thrift_plan horizons listing a total account balance of dollar_figure as of date a us bank statement listing an ending balance of dollar_figure as of date a f a federal credit_union statement listing a total ending balance of dollar_figure as of date a f a federal credit_union statement listing a total ending balance of dollar_figure as of date this account is separate from the one with the dollar_figure account balance a whittier municipal employees federal credit_union statement account number listing an ending balance of dollar_figure as of date a whittier municipal employees federal credit_union statement account number listing an ending balance of dollar_figure as of date and their joint tax_return which listed adjusted_gross_income of dollar_figure in arriving at adjusted_gross_income their joint_return listed dollar_figure in total pension and annuities and a taxable_amount of dollar_figure opinion i evidentiary issue as a preliminary matter we must decide whether a document petitioner submitted during the trial of this case should be admitted into evidence at trial petitioner sought to introduce a fraud_referral memorandum for walter j hoyt iii exhibit 187-p respondent objected to the admission of exhibit 187-p on the grounds of authentication relevance and hearsay we reserved ruling on exhibit 187-p’s admissibility petitioner failed to make any arguments regarding the admissibility of exhibit 187-p in her opening brief in her reply brief petitioner stated petitioner has addressed the relevance and purpose of exhibit 187-p in her opening brief in the context of proposed findings_of_fact for the reasons stated in doyel v commissioner tcmemo_2004_35 abandonment hearsay lack of authenticity relevancy and wastefulness we do not admit exhibit 187-p into evidence ii sec_6015 relief in general spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 118_tc_106 affd 353_f3d_1181 10th cir in arguing that petitioner is entitled to relief pursuant to sec_6015 petitioner relies upon the regulations related to sec_6015 sec_1_6015-0 through income_tax regs are applicable for elections or requests for relief filed on or after date sec_1_6015-9 income_tax regs petitioner filed her election prior to this date accordingly the regulations are inapplicable petitioner also cites chief_counsel_advice and tax_court summary opinions to support her claims parties are statutorily proscribed from citing chief_counsel_advice as precedent sec_6110 see 118_tc_126 ndollar_figure by statute summary opinions shall not be treated as precedent sec_7463 a relief under sec_6015 to qualify for relief from joint_and_several_liability under sec_6015 a taxpayer must establish a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them is sufficient for us to find that petitioner does not qualify for relief pursuant to sec_6015 119_tc_306 respondent contends that petitioner failed to establish the requirements of subparagraphs b c and d petitioner admits that the hoyt partnerships caused the erroneous items on the returns petitioner however contends that the hoyt partnerships are not attributable to her petitioner was a partner in the hoyt partnerships she signed documents relating to her and mr bartak’s investment in the hoyt partnerships see 992_f2d_1256 2d cir affg tcmemo_1992_228 although petitioner may have signed checks to the hoyt organization because mr bartak asked her some of the checks made payable to hoyt partnerships were drawn on petitioner and mr bartak’s joint bank account furthermore it is clear that the hoyt organization treated her and mr bartak as a partner in the hoyt partnerships the schedules k-1 the hoyt organization issued regarding their investment in sge and tbs listed petitioner as a partner in these hoyt partnerships finally mr bartak may have taken the initiative and played a more dominant role in deciding to invest in the hoyt partnerships but petitioner agreed to invest in the hoyt partnerships and she did it jointly with mr bartak petitioner testified that she thought that she and mr bartak personally owned the cattle at the hoyt ranches additionally petitioner admitted in her petition and the notice of election to participate in shorthorn genetic engg ltd v commissioner tcmemo_1995_515 to being a partner in sge accordingly we conclude that the understatements are not attributable to the erroneous items of one individual filing the joint returns see ellison v commissioner tcmemo_2004_57 investment in hoyt partnership was attributable to the taxpayer requesting sec_6015 relief because she was a partner in the hoyt partnership doyel v commissioner tcmemo_2004_35 same the failure to meet the requirements of sec_6015 is sufficient for us to find that petitioner does not qualify for relief pursuant to sec_6015 alt v commissioner supra pincite although we need not decide whether petitioner satisfies the requirements of subparagraphs c and d for the sake of completeness we shall briefly discuss the application of b c and d see jonson v commissioner supra pincite this case is appealable to the u s court_of_appeals for the ninth circuit accordingly with regard to sec_6015 we apply the standard set forth in 887_f2d_959 9th cir revg an oral opinion of this court 54_tc_742 affd 445_f2d_985 10th cir for reasons similar to those stated in doyel v commissioner supra in which we applied the standards set forth in price petitioner had reason to know of the understatements contrary to her assertion petitioner was involved in her family’s financial affairs although she may have not played a dominant role or been the initiator the decision to invest in the hoyt partnerships was made in consultation with petitioner petitioner was shown the documents relating to the hoyt investments signed hoyt investment documents was aware that the hoyt investment was supposed to result in substantial tax savings and attended hoyt investor meetings petitioner was aware of the large deductions taken on her joint tax returns associated with the hoyt investments the hoyt investment materials she was shown and had the opportunity to review apprised her of tax risks associated with the investment these facts establish that petitioner had reason to know see jonson v commissioner t c pincite petitioner and her husband testified that petitioner was aware of the investment in the hoyt partnerships that she had access to all of the files information regarding the hoyt investment and that mr bartak made no effort to deceive petitioner regarding the family’s financial affairs this further supports a finding that petitioner had reason to know of the understatement id pincite petitioner claims that mr hoyt’s deceit is relevant to the determination of reason to know although mr hoyt’s deceit may be relevant it does not lead to the result petitioner seeks the purpose of sec_6015 relief is to protect one spouse from the overreaching or dishonesty of the other 826_f2d_470 6th cir affg 86_tc_228 relief is inappropriate where it would allow the requesting spouse to escape liability for apparently legitimate claims that are later disallowed see bartlett v commissioner tcmemo_1997_413 as was the case in 117_tc_279 where we denied relief under sec_6015 in a case involving hoyt investments neither petitioner nor mr bartak knew the facts that made the flowthrough losses from the hoyt partnerships unallowable as deductions on their joint returns and both petitioner and mr bartak put their trust in the hoyt organization to determine the basis for propriety of and amount of their deductions it is significant that petitioner knew of the hoyt investment the hoyt investment was designed to generate large deductions resulting in substantial tax savings those deductions were taken on joint returns for the years in issue and there was a risk that the deductions might be disallowed by the irs jonson v commissioner t c pincite tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing the couple’s tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability hayman v commissioner f 2d pincite furthermore the court in price noted that the size of the deduction in issue vis-a-vis the total income reported on the return when considered in light of the fact that the taxpayer knew of the investment and its nature is enough to put the taxpayer on notice that an understatement exists and therefore if the duty_of inquiry is not discharged leads to an imputation of reason to know of the understatement price v commissioner f 2d pincite dollar_figure deduction and just more than dollar_figure in income petitioner did not satisfy her duty to inquire id pincite see also mora v commissioner supra pincite involving a hoyt investment a reasonable person faced with petitioner’s circumstances and in petitioner’s position would have had reason to know of the understatement we conclude that under the price approach petitioner had reason to know of the understatements furthermore for reasons similar to those stated in doyel v commissioner supra and discussed infra regarding sec_6015 it is not inequitable to hold petitioner liable for the understatements contained on her joint returns we note that the equitable factors we consider under sec_6015 are the same equitable factors we consider under sec_6015 alt v commissioner t c pincite the understatements are not attributable to the erroneous items of one individual filing the joint returns for through petitioner had reason to know of the understatements on these returns and it is not inequitable to hold the petitioner liable for the deficiencies in tax for to on the basis of all the facts and circumstances we conclude that petitioner is not entitled to relief pursuant to sec_6015 b relief under sec_6015 respondent argues that he did not abuse his discretion in denying petitioner equitable relief under sec_6015 respondent’s denial of relief is reviewed under an abuse_of_discretion standard 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 our review is not limited to respondent’s administrative record 122_tc_32 as directed by sec_6015 the commissioner prescribed procedures in revproc_2000_15 2000_1_cb_447 respondent uses to determine whether an individual qualifies for relief under sec_6015 revenue_procedure enumerated factors in this case none of the six factors in revproc_2000_15 2000_1_cb_447 weighing in favor of granting relief are present petitioner was not separated or divorced from mr bartak petitioner will not suffer economic hardship if relief is denied petitioner was not abused by mr bartak petitioner knew or had reason to know of the item giving rise we note that revproc_2003_61 2003_32_irb_296 date superseded revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec i r b pincite the new revenue_procedure however is effective for requests for relief filed on or after date id accordingly it is inapplicable to the case at bar to the deficiency mr bartak did not have an obligation to pay the liability pursuant to a divorce decree and the items giving rise to the deficiencies are not attributable solely to mr bartak see 120_tc_137 additionally the following factors weighing against relief are present the items giving rise to the deficiencies are attributable to petitioner petitioner knew or had reason to know of the item giving rise to the deficiency and petitioner will not suffer economic hardship id as we found supra the items giving rise to the deficiencies are attributable to petitioner and she knew or had reason to know of the understatements under the price standard petitioner’s tax_liabilities for through totaled dollar_figure even if we were to include the interest due on that liability as of date the most current information available in the record petitioner and mr bartak have hundreds of thousands of dollars in assets in excess of this amount as of date based on the information she provided the assets listed on the form 433-a had a total current fair_market_value of approximately dollar_figure additionally after the absence of factors weighing against equitable relief does not weigh in favor of granting relief--they are neutral doyel v commissioner tcmemo_2004_35 see 120_tc_137 in reaching this figure we used the following figures continued allowing petitioner expenses of dollar_figure listed on the form 433-a-- a figure provided on the form 433-a and not entirely substantiated by underlying evidence--petitioner had dollar_figure per month approximately dollar_figure per year available to pay toward the outstanding tax_liability we note that at trial mr bartak claimed that the amount of monthly wages should have been listed as dollar_figure as opposed to the dollar_figure listed on the form 433-a even if we were to accept this figure based on petitioner and mr bartak’ sec_2001 return it appears that they understated the amount of their monthly income the form 433-a reflects dollar_figure per month of interest and dividend whereas their return reported dollar_figure of taxable interest ie approximately dollar_figure per month and dollar_figure of dividend income ie approximately dollar_figure per month the return also reported dollar_figure of schedule e income ie approximately dollar_figure per month which is not reflected on the form 433-a if we continued dollar_figure for the checking accounts dollar_figure for the other accounts dollar_figure for the form 433-a investments the percent fair_market_value of the other investments the dollar_figure listed percent value adjusted to percent--ie dollar_figure divided by percent equals dollar_figure dollar_figure for the cars dollar_figure minus the outstanding debt of dollar_figure and dollar_figure for the equity in their home based on a fair_market_value of dollar_figure as listed on their tax bill minus the outstanding debt of dollar_figure the amount listed on their real_estate tax bill appears to represent fair_market_value cal rev tax code sec_110 sec_110 west this figure does not include the dollar_figure of credit petitioner listed as available on the form 433-a were to make all these adjustments total income would equal approximately dollar_figure per month leaving dollar_figure per month approximately dollar_figure per year available to pay towards the outstanding tax_liability petitioner did not present evidence that demonstrated that petitioner will be unable to pay her reasonable basic living_expenses if relief is not granted sec_301_6343-1 proced admin regs some of the expense figures provided on the form 433-a are unsupported and seem excessive accordingly we conclude that respondent was correct and did not abuse his discretion in determining that petitioner would not suffer economic hardship additional facts and circumstances petitioner claims that mr bartak played the dominant role in handling the financial affairs of their family and she did not have a choice not to sign the hoyt documents or her tax returns petitioner testified that mr bartak usually handled the family’s investments and that he would come to her about an investment after he investigated it and thought they should invest petitioner may have left the final_decision to invest in the hoyt partnerships to mr bartak however petitioner acquiesced or agreed to go along with mr bartak’s wishes petitioner also claims that she did not want to sign the hoyt partnership documents or her returns petitioner however testified that she signed the documents to avoid making things difficult at home petitioner further testified that when she signed the tax returns in issue she would say i’m signing this under protest petitioner however explained that she merely stated this as an expression of her frustration and that she signed the returns in order to keep peace in the family petitioner and mr bartak testified that mr bartak did not force her or threaten her to sign the returns hoyt documents or checks did not force her or threaten her to invest in the hoyt partnerships and that mr bartak did not abuse her petitioner also notes that mr bartak opened all the mail from the hoyt organization and the irs petitioner testified that she could have looked at the mail and mr bartak’s files regarding the hoyt partnerships if she had wanted mr bartak did not hide or try to hide any mail from petitioner petitioner testified that she saw everything that she wanted to see petitioner claims that mr hoyt’s deceit is relevant to the determination whether petitioner is entitled to relief under sec_6015 ms flandez considered the fact that both petitioner and mr bartak were deceived by mr hoyt even if mr hoyt’s deceit is relevant it does not lead to the result petitioner desires the purpose of sec_6015 is to protect one spouse from the overreaching or dishonesty of the other see purcell v commissioner f 2d pincite the understatement in tax in this case is attributable to a mistaken belief on the part of both petitioner and mr bartak as to the legitimacy of the tax_shelter deductions under these circumstances we perceive no inequity in holding both spouses to joint_and_several_liability 94_tc_126 affd 992_f2d_1132 11th cir 57_tc_732 in considering all the facts and circumstances it is worth noting that petitioner was skeptical about the supposed tax benefits provided by the hoyt partnerships petitioner testified that she was uncomfortable with the hoyt partnerships because she was leery that something like this ie the tax problems would happen and that she had a real foreboding about it petitioner also testified that she had an uneasy feeling about the tax aspects of the hoyt partnerships furthermore petitioner and mr bartak took hoyt partnership deductions on their return mr bartak testified that he thought he and petitioner invested in sge in they did not sign any documents however related to their investment in a hoyt partnership until date taking deductions for years prior to their investment in the hoyt partnerships should have raised additional suspicions ms flandez also noted that the arguments petitioner presented to her raised the possibility of asset transfers in an attempt to avoid collection petitioner also argues that respondent made blanket pro forma denials of hoyt investor sec_6015 claims we disagree respondent’s agents assigned to review petitioner’s claim conducted a full impartial and fair evaluation of petitioner’s sec_6015 claim they reached their conclusions on the basis of the facts and circumstances present in this case see also doyel v commissioner tcmemo_2004_35 in which we further explained the flaws in petitioner’s arguments on this issue on the basis of all the facts and circumstances we conclude that respondent did not abuse his discretion in denying petitioner relief pursuant to sec_6015 in reaching our holdings we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
